Baytex Energy Trust Q3 2009 MD&A Page1of 11 Baytex Energy Trust Management’s Discussion and Analysis For the three months and nine months ended September 30, 2009 Dated November 9, 2009 The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust (“Baytex” or the “Trust”) for the three months and nine months ended September 30, 2009. This information is provided as of November 9, 2009. The third quarter results have been compared with the corresponding period in 2008. This MD&A should be read in conjunction with the Trust’s unaudited interim consolidated comparative financial statements for the three months and nine months ended September 30, 2009 and 2008 and our audited consolidated comparative financial statements for the years ended December 31, 2008 and 2007, together with accompanying notes, and the Annual Information Form for the year ended December 31, 2008 (the “AIF”). These documents and additional information about the Trust are available on SEDAR at www.sedar.com.All amounts are in Canadian dollars, unless otherwise stated and all tabular amounts are in thousands of Canadian dollars, except per unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used in isolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information and statements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and funds from operations. Funds from operations is not a measurement based on Generally Accepted Accounting Principles (“GAAP”) in Canada, but is a financial term commonly used in the oil and gas industry. Funds from operations represents cash generated from operating activities before changes in non-cash working capital, site restoration and reclamation expenditures, deferred charges and other assets. The Trust’s determination of funds from operations may not be comparable with the calculation of similar measures for other entities. The Trust considers funds from operations a key measure of performance as it demonstrates the ability of the Trust to generate the cash flow necessary to fund future distributions to unitholders and capital investments. The most directly comparable measures calculated in accordance with GAAP are cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Distributions”. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized financial instrument gains or losses), the principal amount of long-term debt and the balance sheet value of the convertible debentures. Economic Environment The current economic environment outlook continues to show signs of recovery from the recent financial crisis. Sustaining the recent improvement in commodity prices will depend on a combination of demand stabilization through economic recovery and natural production declines around the world due to reduced capital investment. In this economic environment, Baytex is focused on key business objectives of preserving balance sheet strength and liquidity, maintaining and, where possible, profitably expanding the productive capacity of the Trust and delivering a sustainable distribution to our unitholders. Production Production for the three months ended September 30, 2009 totaled 42,623 boe/d compared to 42,538 boe/d for the same period in 2008. Light oil and natural gas liquids (“NGL”) production for the third quarter of 2009decreased by 16% to 7,021 bbl/d from 8,377 bbl/d in the third quarter of 2008. Heavy oil production for the third quarter of 2009increased by 6% to 25,532 bbl/d from 24,078 bbl/d for the same period last year. Natural gas production was60.4 MMcf/d for the third quarter of 2009, as compared to 60.5 MMcf/d for the same period last year. Total production for the nine months ended September 30, 2009 was 40,934 boe/d, a 3% increase from the nine months ended September 30, 2008. For the first nine months of 2009, light oil and NGL productiondecreased by 6% to 7,071 bbl/d from 7,498 bbl/d for the same period last year. Heavy oil production for the first nine months in 2009 increased by 4% to 24,090 bbl/d compared to 23,159 bbl/d for the same period in 2008. Natural gas production increased by 9% to 58.6 MMcf/d for the first nine months in 2009 compared to 53.9 MMcf/d for the same period in 2008. Baytex Energy Trust Q3 2009 MD&A Page 2 of 11 Revenue Petroleum and natural gas salesdecreased 43% to $208.2 million forthe third quarter of 2009 from $363.0 million for the same period in 2008. For the per sales unit calculations, heavy oil sales for the three months ended September 30, 2009were 382 bbl/d lower (three months ended September 30, 2008 – 204 bbl/d lower) than the production for the period due to changes in inventory. The corresponding number for the nine months ended September 30, 2009 was a decrease of 215 bbl/d (nine months ended September 30, 2008 – an increase of 284 bbl/d). Revenue from light oil and NGL for the third quarter of 2009 decreased 55% from the same period a year ago due to a 46% decrease in wellhead prices and a 16% decrease in sales volume. Revenue from heavy oil decreased 31% despite a 5% increase in sales volume, as wellhead prices decreased by 35%.Revenue from natural gas decreased 57% due entirely to decrease in wellhead prices, sales volumes remained consistent. Three Months Ended September 30, 2009 September 30, 2008 $000s $/Unit(1) $000s $/Unit(1) Oil revenue Light oil & NGL Heavy oil (2) Total oil revenue Natural gas revenue Total oil and gas revenue Sulphur revenue Other income 22 - Sales of heavy oil blending diluent Total petroleum and natural gas sales (1)Per-unit oil revenue is in $/bbl; per-unit natural gas revenue is in $/Mcf; and per-unit total revenue is in $/boe. (2) Heavy oil wellhead prices are net of blending costs. For the first nine months of 2009, light oil and NGL revenue decreased 52% from the same period last year due to a 49% decrease in wellhead prices while sales volumes decreased 6%. Revenue from heavy oil decreased 36% due to a 37% decrease in wellhead prices partially offset by a 4% increase in production.Revenue from natural gas decreased 45% as the 9% increase in production was more than offset by a 49% decrease in wellhead prices. Nine Months Ended September 30, 2009 September 30, 2008 $000s $/Unit(1) $000s $/Unit(1) Oil revenue Light oil & NGL Heavy oil (2) Total oil revenue Natural gas revenue Total oil and gas revenue Sulphur revenue Other income 58 Sales of heavy oil blending diluent Total petroleum and natural gas sales (1)Per-unit oil revenue is in $/bbl; per-unit natural gas revenue is in $/Mcf; and per-unit total revenue is in $/boe. (2) Heavy oil wellhead prices are net of blending costs. During the current quarter, sulphur production averaged 55.2 tonnes per day with an average price of $23 per tonne, as compared to 53.5 tonnes per day with an average price of $672 per tonne in the same period last year. For the nine months ended September 30, 2009, sulphur production averaged 50.0 tonnes per day with an average price of $52 per tonne, as compared to 40.6 tonnes per day with an average price of $536 per tonne in the same period in 2008. Baytex Energy Trust Q3 2009MD&A Page3of 11 Financial Instruments The gain on financial instruments for the third quarter was $23.6 million, as compared to a gain of $66.7 million in the third quarter of 2008.This is comprised of $20.3 million and $3.3 million in realized and unrealized gains, respectively, for the third quarter of 2009 as compared to $22.3 million in realized loss and $89.0 million in unrealized gain in the third quarter of 2008. The gain on financial instruments for the nine months ended September 30, 2009 was $20.3 million compared to a $24.5 million loss for the same period in 2008. This is comprised of $65.9 million in realized gain and $45.6 million in unrealized loss for the first nine months of 2009 compared to $57.9 million in realized loss and $33.4 million in unrealized gain in the same period one year ago. Royalties Total royalties decreased to $40.0 million for the third quarter of 2009 from $72.8 million in the same period last year. Royalties for the current quarter related to the production of sulphur were immaterial. Total royalties for the third quarter of 2009 were 21.8% of petroleum and natural gas revenue (excluding sales of heavy oil blending diluent, and other), as compared to 23.0% for the same period in 2008. For the third quarter of 2009, royalties were 24.1% of sales for light oil, NGL and natural gas, as compared to 23.0% for the third quarter of 2008. Royalties for heavy oil were 20.8% of sales (excluding sales of heavy oil blending diluent, and other) for the third quarter of 2009, as compared to 23.0% for the third quarter of 2008. Royalties are generally based on well productivity and market index prices in the period, with rates increasing as price and well productivity increase. The overall decrease in royalty rates was due to lower pricing . For the nine months ended September 30, 2009, royalties decreased to $90.3 million from $175.8 million for the same period last year. Total royalties for the first nine months of 2009 were 19.0% of petroleum and natural gas revenue (excluding sales of heavy oil blending diluent, and other), as compared to 21.6% for the corresponding period a year ago. For the first nine months of 2009, royalties were 20.3% of revenue for light oil, NGL and natural gas (2008 – 23.2%) and 18.4% for heavy oil (excluding sales of heavy oil blending diluent, and other) (2008 – 20.6%). Operating Expenses Operating expenses for the third quarter of 2009 decreased to $40.2 million from $46.4 million in the corresponding quarter last year. This reduction in costs was in spite of several non-recurring items which in aggregate added approximately $1.0 million to operating costs during the third quarter. These payments relate to charges incurred by previous owners on acquired properties. Operating expenses for the current quarter include $0.1 million related to the production of sulphur, which was the same as for the third quarter in 2008. Operating expenses were $10.35 per boe for the third quarter of 2009 compared to $11.91 per boe for the third quarter of 2008. For the third quarter of 2009, operating expenses were $10.68 per boe of light oil, NGL and natural gas, and $10.09 per barrel of heavy oil, as compared to $10.93 and $12.63, respectively, for the third quarter of 2008. In the case of heavy oil, the reduction in per barrel expense resulted from higher production levels and reductions in the cost of energy and services inputs. Operating expenses for the nine months ended September 30, 2009 decreased to $118.5 million from $125.1 million for the first nine months of 2008. Operating expenses were $10.66 per boe for the nine months ended September 30, 2009 compared to $11.44 per boe for the corresponding period of the prior year.For the first nine months of 2009, operating expenses were $11.31 per boe of light oil, NGL and natural gas and $10.17 per barrel of heavy oil, as compared to $11.25 and $11.53, respectively, for the same period a year earlier. The variance in operating expenses per unit results from the same factors noted above. Transportation and Blending Expenses Transportation and blending expenses for the third quarter of 2009 was $36.5 million compared to $57.1 million for the third quarter of 2008. Transportation expenses for the current quarter included $0.3 million related to the transportation of sulphur, which was consistent with the third quarter in 2008. Transportation expenses before blending costs were $3.04 per boe for the third quarter of 2009 compared to $2.65 per boe for the same period of 2008. Transportation expenses were$0.61 per boe of light oil, NGL and natural gas and $4.68 per barrel of heavy oil in the third quarter of 2009 as compared to $0.70 and $4.16, respectively, for the same period of 2008.The increase in transportation cost per unit was driven by increased long-haul trucking from Seal. Transportation and blending expenses for the nine months ended September 30, 2009 were $113.4 million compared to $173.0 million for the first nine months of 2008. Transportation expenses for the nine months ended September 30, 2009 include $0.9 million related to the production of sulphur, which was consistent with the same period in 2008.
